Citation Nr: 0814675	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable evaluation for an anxiety 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran had active service from March 1970 to March 1972 
and from December 1990 to May 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.

In August 2003, the veteran testified during a hearing at the 
RO before the undersigned, a transcript of which is 
associated with the record.

The Board remanded the case to the RO in November 2004.  In a 
January 2006 decision, the Board denied the veteran's claim 
for a compensable evaluation for his service-connected 
anxiety disorder. 

The veteran appealed the Board's January 2006 decision to the 
U.S. Court of Appeals for Veterans Claims (hereinafter 
referred to as "the Court").  In that litigation, a Joint 
Motion for Remand was filed by the appellant and the VA 
General Counsel, averring that remand was required on the 
basis that the RO failed to fully comply with the 
instructions of the Board's November 2004 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In an Order of 
September 2007, the Court vacated the Board's decision and 
remanded the matter, pursuant to the joint motion.  A copy of 
the Court's Order in this matter has been placed in the 
claims file.

Finally, in its January 2006 decision, the Board noted that 
evidence in the file, including an April 2005 private medical 
report from Dr. T.F., related a current diagnosis of post-
traumatic stress disorder (PTSD) to the veteran's Vietnam 
service.  The Board remanded the matter of a claim for 
service connection for PTSD to the RO for appropriate 
development and consideration.  However, no action has yet 
been taken on the matter and it is again referred to the RO.

The appeal is accordingly once again being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC 
for action in compliance with the Court's order. VA will 
notify the veteran if further action is required on his part. 

REMAND

In November 2004, the Board remanded the veteran's case to 
obtain either an addendum from the examiner who conducted the 
veteran's April 2002 VA examination or for an additional VA 
examination by a different examiner to ascertain if the 
veteran's service-connected anxiety disorder was related to 
his diagnosed depression.  In January 2005, the RO obtained 
an addendum to the original VA examination of April 2002 from 
that examiner, as per the Board's remand instructions.  
However, the RO found the addendum inconclusive as to the 
relationship between the veteran's service-connected anxiety 
disorder and his diagnosis of depression, and obtained an 
independent medical opinion in dated May 2005. 

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO has not complied with the directive 
from the Board's November 2004 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

The Board notes that some partial development was completed 
in the form of the May 2005 VA independent medical opinion.  
However, obtaining the independent medical opinion without an 
examination of the veteran went outside of the parameters of 
the Board remand.  Therefore, neither of the opinions 
obtained fully complied with the Board's instructions.  See 
Stegall v. West, supra. 

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court.  See 
Stegall v. West, supra. 

Here, due process requires that the veteran be afforded the 
another VA medical examination to determine the current 
severity and all manifestations of his service-connected 
anxiety disorder.
 
The Board also finds that the veteran has not been provided 
complete notice with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed Cir. 2007); and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159(b) (2007), to include the 
notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as to the determination 
of effective dates and disability ratings 
applicable to his claim, and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), 
to include notice that he should submit 
all pertinent evidence in his possession.  
The veteran should specifically be 
advised that, if the diagnostic code 
under which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on his employment 
and daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant.  See Vazquez, supra.

2.  The RO/AMC should obtain all VA 
medical records regarding the veteran's 
treatment for the period from May 2005 to 
the present, and any additional private 
medical records identified by him.  If 
any records are unavailable, a note to 
that effect should be placed in the 
claims file and the veteran and his 
representative so advised in writing.

3.  Then, the veteran should be scheduled 
for a VA psychiatric examination, 
performed by a qualified specialized 
physician, to determine the current 
severity and all manifestations of the 
veteran's service connected anxiety 
disorder, and if any currently diagnosed 
depression is related to his previously 
diagnosed anxiety disorder.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  

a)	The examiner should indicate, 
with respect to each of the 
psychiatric symptoms identified, 
whether such symptom is a symptom 
of the veteran's service-
connected anxiety disorder.

b)	The examiner should also provide 
an opinion concerning the degree 
of social and industrial 
impairment resulting from the 
veteran's service-connected 
anxiety disorder, including 
whether the disorder interferes 
with his ability to work, or 
renders him unable to obtain and 
maintain substantially gainful 
employment.

c)	To the extent possible, the 
manifestations of the service-
connected anxiety disorder should 
be distinguished from those of 
any other mental disorder found 
to be present.

d)	The examiner is specifically 
requested to include in the 
diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning Scale) consistent 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders (4th. ed. revised, 
1994) and an explanation of what 
the assigned score represents.

e)	The examiner is particularly 
requested to render an opinion as 
to the etiology of any diagnosed 
depression found to be present.

f)	If any diagnosed major depression 
is not related to the prior 
diagnosis of anxiety disorder, 
the physician should so state.

g)	In rendering an opinion, the 
examiner is particularly 
requested to address the 
independent medical opinion 
rendered by the VA psychiatrist 
in May 2005 (to the effect that 
it was more likely than not that 
the veteran's major depression 
was a separate condition 
unrelated to his service-
connected anxiety disorder).

h)	A complete rationale should be 
provided for all opinions 
rendered.  The veteran's claims 
file must be available to for the 
examiner's review, and the 
examination report should 
indicate if the examiner reviewed 
the veteran's medical records

4.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
compensable evaluation for his service-
connected anxiety disorder.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
August 2005 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



